Gould, Associate Justice.
Appellant filed her petition in the district court of Travis county July 5, 1879, for an injunction restraining appellee as collector of taxes from enforcing a levy by sale for $110, the taxes for the years 1877 and 1878, on certain real estate in said county, on the ground that the taxes claimed were assessed against the land and buildings thereon, and that said buildings, known as the Stuart Female Seminary, were owned and used by appellant during said years exclusively for school purposes and were exempt from taxation.
The injunction was granted, and on January 15, 1880, the case was tried by the court and judgment rendered for defendant, for costs, and dissolving the injunction.
There were special exceptions to the petition, objecting to *288the jurisdiction of the district court, that the amount in controversy was less than $500, and this question of jurisdiction is urged here by appellee, and claimed to be settled by the case of Girardin v. Dean, 49 Tex., 243. If the petition stated a case in which, on settled principles, equity would interpose to prevent the collection of a state tax by enjoining the sale about to be made, it would be strange, indeed, if the district court, in a case affecting the title to land and the enforcement of a lien on land, should have no power to grant relief. The amount involved being still too small, the county court would be also without jurisdiction, and the remedy, if any, would be in the justice’s court. This result is one which, in a case requiring it, might well cause a careful review of the decisions claimed to lead to it. But in the present case, our opinion is that the petition failed to show a case within the constitutional exemption, and failed further to show such individual damage about to be suffered from the sale sought to be enjoined, as authorized the court to interpose and stop the collection of a state tax. Blessing v. City of Galveston, 42 Tex., 654; George v. Dean, 47 Tex., 84; R. R. Co. v. Scanlon, 44 Tex., 649; Whitman v. Willis, 51 Tex., 421-429; High on Injunctions, § 362.
The allegation that the title would be clouded by the sale, was not of itself enough to justify interfering with the collection of the entire tax. Harrison v. Vines, 46 Tex., 22.
Our opinion is further, that the petition failed to show the appellant to be entitled to the exemption claimed, and therefore failed to state a proper case for injunction.
The constitution exempts “ buildings used exclusively and owned by persons or associations of persons for school purposes (and the necessary furniture of all schools), and institutions of purely public charity;” and adds, “ all laws exempting property from taxation, other than the property above mentioned, shall be void.” Art. 13, sec. 2. The buildings in question were used by the owner and family not. only for school purposes, but also as a residence. It is not enough *289that the main use of the building was as a school, nor that the owner and family were all engaged in the school as teachers or pupils. A building used by the owner as a family residence is not one used exclusively for school purposes, and therefore is not one exempted by the constitution. St. Mary’s College v. Crowl, 10 Kan., 451-2.
As the petition stated no sufficient case for injunction, it is not material to inquire whether the district court would have had jurisdiction had the case been different. Evidently the jurisdiction of the court was dependent on the claim to an injunction. Because the court had no jurisdiction the judgment is reversed and the case dismissed.
Reversed and dismissed.
[Opinion delivered May 4, 1880.]